EXHIBIT 10.3

LOFTON PLACE APARTMENTS

TAMPA, FLORIDA

SECOND AMENDMENT TO REAL ESTATE SALE AGREEMENT

THIS SECOND AMENDMENT TO REAL ESTATE SALE AGREEMENT (this “Amendment”) is made
as of the 6th day of August, 2009, by and between ERP OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership (“Seller”), with an office at c/o
Equity Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606, and NORTHVIEW REALTY GROUP INC., a Canadian corporation (“Purchaser”),
with an office at 550 Sherbrook, Suite 1480, Montreal, OC Canada H3A 1B9.

RECITALS

A.    Seller and Purchaser entered into a Real Estate Sale Agreement dated as of
June 8, 2009, as amended by that certain Reinstatement of and First Amendment to
Real Estate Sale Agreement dated as of July 23, 2009 (collectively, the
“Agreement”), pursuant to which Seller agreed to sell to Purchaser, and
Purchaser agreed to buy from Seller the Property (as defined in the Agreement).

B.    Seller and Purchaser have agreed to modify the terms of the Agreement as
set forth in this Amendment.

THEREFORE, in consideration of the above Recitals, the mutual covenants and
agreements herein set forth and the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Seller agree as follows:

1.    Incorporation of Recitals; Definitions. The foregoing recitals are
incorporated herein as a substantive part of this Amendment. Capitalized terms
not otherwise defined herein shall have the meaning given such terms in the
Agreement. Section numbers refer to the corresponding section numbers in the
Agreement.

2.    Purchase Price. Seller and Purchaser hereby agree to amend the Agreement
to delete the first sentence of Section 2 of the Agreement and substitute the
following therefore:

“The total consideration to be paid by Purchaser to Seller for the Property is
Sixteen Million and No/100ths Dollars ($16,000,000.00) (the “Purchase Price”).”

3.    Review Period. Purchaser hereby acknowledges and confirms that the Review
Period has expired, that Purchaser has inspected, and is satisfied with, the
physical condition of the Property and, therefore, Purchaser hereby waives its
right to terminate the Agreement as set forth in Section 8.1.1 of the Agreement.
Purchaser hereby acknowledges and confirms that Purchaser has reviewed, and is
satisfied with, the condition of the Title Commitment and the title exception
documents and, therefore, Purchaser hereby waives its right



--------------------------------------------------------------------------------

to terminate the Agreement as set forth in Section 3.3 of the Agreement based
upon the condition of the Title Commitment or title exception documents.
Purchaser has reviewed the Updated Survey but is waiting to receive certain
zoning information with respect to matters raised on the Updated Survey. Seller
hereby agrees that Purchaser shall have until 5:00 p.m. (Chicago time) on
August 11, 2009 to receive said zoning information and to satisfy itself as and
the condition of the Updated Survey. If Purchaser determines that the Updated
Survey is unsatisfactory based on said zoning information and so notifies Seller
in writing within the aforesaid time period, the Earnest Money shall be returned
to Purchaser, at which time this Agreement shall be null and void and neither
party shall have any further rights or obligations under this Agreement except
those which expressly survive termination. Purchaser’s failure to terminate this
Agreement pursuant to the foregoing sentence shall be conclusively deemed a
waiver by Purchaser of the condition contained in this Section 3.

4.    Effectiveness of Agreement. Except as modified by this Amendment, all the
terms of the Agreement shall remain unchanged and in full force and effect.

5.    Counterparts. This Amendment may be executed and delivered in any number
of counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument. Handwritten signatures to
this Amendment transmitted by telecopy or electronic transmission (for example,
through use of a Portable Document Format or “PDF” file) shall be valid and
effective to bind the party so signing.

[remainder of this page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Amendment as of the date first above written.

 

SELLER: ERP OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership, By:   Equity Residential, a Maryland real
estate investment trust, its general partner   By:   /s/ Jason Babcock   Name:  
Jason Babcock   Its:   Vice President PURCHASER: NORTHVIEW REALTY GROUP INC.,
a Canadian corporation By:   /s/ Doug Reim Name:   Doug Reim Its:   Principal

 

- 3 -